                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   FATIMA RIDLEY, individually,
   and on behalf of all other
   similarly situated consumers,
                                      Civil No. 18-12696 (NLH/JS)
                   Plaintiff,         OPINION

        v.

   MRS BPO, LLC,

                Defendant.


APPEARANCES:

DANIEL ZEMEL
ZEMEL LAW LLC
1373 BROAD STREET
SUITE 203-C
CLIFTON, NJ 07013

     On Behalf of Plaintiff Fatima Ridley.

ALEKSANDER P. POWIETRZYNSKI
WINSTON & WINSTON PC
750 THIRD AVENUE
SUITE 978
NEW YORK, NY 10017

     On Behalf of Defendant MRS BPO, LLC.

HILLMAN, District Judge

     In this putative class action, Plaintiff Fatima Ridley

(“Plaintiff”) alleges that Defendant MRS BPO, LLC (“Defendant”)

violated the Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et seq. (“FDCPA”) when it incorrectly identified the



                                  1
original creditor on “trade lines” 1 placed on Plaintiff’s credit

report.   Before the Court is Plaintiff’s motion for class

certification (the “Motion”).    (ECF No. 17).   Plaintiff’s Motion

will be granted.

                               BACKGROUND

     On August 13, 2018, Plaintiff filed a one-count putative

class action complaint against Defendant for allegedly violating

the FDCPA (the “Complaint”).    (ECF No. 1).   The facts underlying

the Complaint are relatively straightforward.

     At some unspecified time, Plaintiff incurred a private

student loan debt.   (ECF No. 1 (“Compl.”) at ¶6).   In

furtherance of its debt collection efforts, Defendant, a debt

collector, placed a trade line 2 on Plaintiff’s credit report in

October 2017, incorrectly listing Transworld Systems Inc.

(“Transworld” or “TSI”) as the purported original creditor.

(Compl. at ¶¶14-18).   The parties appear to agree that

Transworld is not, in fact, the original creditor for




1 According to the Complaint, a trade line on a credit report
contains multiple fields of mandatory information relevant to a
debt, such as the balance owed, payment history, and the
identity of the original creditor. (Compl. at ¶¶8-12).

2 Plaintiff testified she first saw the information on her credit
report in 2016 raising issues as to whether her claim was barred
by the statute of limitations. However, it appears that
discovery from Defendant dates the initial trade line entry to
October 2017, placing Plaintiff’s action comfortably within the
one-year statute of limitations period.
                                  2
Plaintiff’s debt, and that Defendant “improperly reported TSI in

some cases instead of the name that . . . should have been

[reported].”    (ECF No. 30-1 (“Meyer Dep.”) at 1T22:1-5); see

(ECF No. 27 (“Def. Br.”) at 1) (“Transworld retained Defendant

to collect a student loan Plaintiff owed to NCSLT [(National

Collegiate Student Loans Trust)]”).    In light of Defendant’s

error, Plaintiff alleges that she was unsure whether payment was

required and that the proverbial “least sophisticated debtor”

would be equally confused.    (Compl. at ¶19).

     Plaintiff argues that Defendant made similar errors

affecting other debtors and asks this Court to certify the

following class: “[a]ll consumers with a Pennsylvania address

for whom Defendant reported an incorrect original creditor to

the credit reporting agencies for personal, household, or family

debts originating within one year prior to the filing of this

complaint.” 3   (Compl. at ¶22).


3 As drafted, Plaintiff’s proposed class definition appears too
broad. This action stems from Defendant incorrectly identifying
Transworld as an original creditor on Plaintiff’s credit report.
Plaintiff alleges that Defendant similarly misidentified
Transworld as the original on the proposed absent class members’
credit reports. The proposed class definition, however, paints
with a broader stroke; it suggests that Plaintiff seeks
certification of a class in which Defendant reported any
incorrect original creditor on debtors’ credit reports. Based
upon the parties’ filings and the other information available to
this Court including the testimony of Defendant’s corporate
representative discussed infra, it appears Plaintiff does not,
in fact, seek to certify such a wide-reaching class. Instead,
it appears that the parties agree this case is limited to
                                   3
     Defendant offered the following discovery response relevant

to determining whether class certification would be appropriate:

          INTERROGATORY NO. 3: State the number of persons,
     their full names and full addresses of all persons
     within the State of Pennsylvania for whom Defendant
     reported an incorrect original creditor to the credit
     reporting agencies for personal, household, or family
     debts originating within the period of time beginning
     one year prior to the filing of this initial action
     and end 21 days after the service of the initial
     complaint.

          ANSWER: Defendant objects. . . . Notwithstanding
     and without waiving these objections, Defendant
     estimates that there are 73 individuals for whom
     Defendant furnished information to a consumer
     reporting agency suggesting that Transworld Systems
     Inc. was the creditor of an account within the
     described time period.

(ECF No. 17-5 at ¶3).

     Also before the Court is a portion of Michael Meyer’s

(“Meyer”) deposition. 4   The parties elected to submit only

narrow portions of Meyer’s deposition transcript for the

Court’s review, and the portions submitted fail to fully

clarify Meyer’s role in this action.    Plaintiff represents

in her briefing that Meyer testified as Defendant’s

corporate representative, which does not appear to be



Defendant’s incorrect listing of Transworld as a creditor.     The
Court adopts this narrower view of the proposed class in
deciding the present motion.

4 Plaintiff submits portions of Meyer’s deposition transcript for
the first time along with her reply brief. Because Defendant
does not object to Plaintiff’s reliance on such material, the
Court will consider it in deciding the Motion.
                                  4
disputed.     Meyer’s deposition includes the following

testimony:

     Q. Do you know what name it was and what name it
     should have been?

     A. I believe we improperly reported TSI in some cases
     instead of the name that it should have been.

     * * * *

     Q. Okay. Over the course of the litigation, I have
     asked MRS to explain or to identify the number of
     people this happened to. Were you a part of that
     investigation?

     A. Recently, yes.

     Q. And do you know how many people were affected by
     this interface issue?

     A. It’s not an interface issue.

     Q. What would you call it?

     A. I would call it a client code setting.

     Q. Okay. Do you know how many people were affected by
     the client code setting?

     A. Yes.

     Q. And how many people were affected?

     A. 94.

     Q. And how did you come to that determination?

     A. We looked at the period of time. We looked at the
     specific criteria based upon the suit. And based upon
     those criteria, we looked at various queries and we
     had to go back in time through all of the reporting
     files that we have received to undertake and examine
     which ones they were.



                                   5
     Q. And how do you identify in the course of your
     investigation that one of these 94 people belong in
     this list?

     A. Based on the criteria that we were provided in the
     suit based on the class action, we looked at what
     constituted the class.

     Q. Okay. Do you collect for TSI debts outside of
     Pennsylvania?

     A. Yes.

     Q. Did you look to see whether consumers outside of
     Pennsylvania have also been affected by the client
     code setting issue?

     A. No.

     Q. Is it possible today that the client code setting
     that affected Miss Ridley is affecting consumers in
     different states outside of Pennsylvania?

     A. During that time period, yes.

(Meyer Dep. at 1T22:1-5; 1T40:9 to 1T41:25).
     Plaintiff’s Motion is fully briefed.    See (ECF No. 17).

Defendant has opposed.   (ECF No. 27).   As such, the Motion is

ripe for adjudication.

                             ANALYSIS

   I.   Subject Matter Jurisdiction

     This Court exercises subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

  II.   Class Certification: Standard and Analysis

     “The class action is ‘an exception to the usual rule that

litigation is conducted by and on behalf of the individual named

parties only.’”   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
                                 6
348, 131 S. Ct. 2541, 180 L. Ed. 2d 374 (2011) (quoting Califano

v. Yamasaki, 442 U.S. 682, 700-01, 99 S. Ct. 2545, 61 L. Ed. 2d

176 (1979)).   In order to justify a departure from the general

rule that each litigant proceeds with their own action, “a class

representative must be part of the class and possess the same

interest and suffer the same injury as the class members.”    Id.

at 348-49 (quoting East Tex. Motor Freight System, Inc. v.

Rodriguez, 431 U.S. 395, 403, 97 S. Ct. 1891, 52 L. Ed. 2d 453

(1977)) (internal quotation marks omitted).

     Every putative class action must satisfy the four

requirements of Federal Rule of Civil Procedure 23(a):

numerosity, commonality, typicality, and adequacy.   City Select

Auto Sales, Inc. v. BMW Bank of N. Am., Inc., 867 F.3d 434, 438

(3d Cir. 2017) (citing Amchem Prods., Inc. v. Windsor, 521 U.S.

591, 613, 117 S. Ct. 2231, 138 L. Ed. 2d 689 (1997)).    In more

detail, Rule 23(a) requires the movant to establish that:

  (1)   the class is so numerous that joinder of all members is
        impracticable;

  (2)   there are questions of law or fact common to the class;

  (3)   the claims or defenses of the representative parties are
        typical of the claims or defenses of the class; and

  (4)   the representative parties will fairly and adequately
        protect the interests of the class.

Fed. R. Civ. P. 23(a); Beneli v. Bca Fin. Servs., 324 F.R.D. 89,

95 (D.N.J. 2018).


                                 7
     The party “seeking class certification bear[s] the burden

of establishing by a preponderance of the evidence that the

requirements of Rule 23(a) have been met.”   In re NFL Players

Concussion Injury Litig., 821 F.3d 410, 426 (3d Cir. 2016)

(quoting In re Cmty. Bank of N. Virginia Mortg. Lending

Practices Litig., 795 F.3d 380, 391 (3d Cir. 2015)).

     In addition to the Rule 23(a) requirements, a class action

must be maintainable under Rule 23(b)(1), (2), or (3).

Plaintiff focuses exclusively on Rule 23(b)(3), which requires

Plaintiff to meet the additional requirements of predominance

and superiority.   City Select, 867 F.3d at 438-39 (citing

Amchem, 521 U.S. at 615).   Under that subsection, a class must

also be “currently and readily ascertainable based on objective

criteria.”   Id. at 439 (quoting Marcus v. BMW of N. Am. LLC, 687

F.3d 583, 593 (3d Cir. 2012)).   To satisfy this standard,

Plaintiff must show that “(1) the class is ‘defined with

reference to objective criteria’; and (2) there is ‘a reliable

and administratively feasible mechanism for determining whether

putative class members fall within the class definition.’”     Id.

(quoting Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir.

2015)); Carrera v. Bayer Corp., 727 F.3d 300, 306 (3d Cir.

2013).   The district court must “undertake a rigorous analysis

of the evidence to determine if the standard is met.”    Id.

(quoting Carrera, 727 F.3d at 306).

                                 8
       A. Rule 23(a) Analysis

     Plaintiff has satisfied the Rule 23(a) factors by a

preponderance of the evidence.

               1. Rule 23(a)(1): Numerosity

     Rule 23(a)(1) requires that a class be “so numerous that

joinder of all members is impracticable.”      In re NFL Players

Concussion Injury Litig., 821 F.3d at 426 (quoting Fed. R. Civ.

P. 23(a)(1)).    “There is no magic number of class members needed

for a suit to proceed as a class action.”      Id.   That said,

numerosity is generally satisfied if there are more than forty

(40) class members.    Id. (citing Marcus v. BMW of N. Am., LLC,

687 F.3d at 595; Stewart v. Abraham, 275 F.3d 220, 226-27 (3d

Cir. 2001)).

     According to Plaintiff, Defendant’s discovery responses

establish that numerosity is satisfied.       See (ECF No. 17-1 (“Pl.

Br.”) at 6).    Defendant disagrees, arguing that any finding of

numerosity would “rest only on speculation[.]” (ECF No. 27

(“Def. Br.”) at 5).

     The limited evidence before the Court suggests numerosity

has been met.    Meyer explains that based upon a searching

inquiry guided by “the criteria that [Defendant was] provided in

the suit based on the class action, [Defendant] looked at what

constituted the class” and was able to identify 94 people



                                  9
meeting the class definition. 5   Taking Meyer’s testimony at face

value – including the representation that Defendant considered

the contours of the proposed class definition and, based upon a

reasoned analysis, concluded that 94 individuals fit within that

definition – the record contains sufficient evidence to

establish numerosity.   Defendant’s suggestion otherwise

overlooks the testimony of its own corporate representative.

Based upon Defendant’s unequivocal testimony, the Court finds

that Plaintiff has met her burden as to this factor.

             2. Rule 23(a)(2): Commonality

     Rule 23(a)(2) requires that “there [be] questions of law or

fact common to the class.”   Fed. R. Civ. P. 23(a)(2).   “[O]nly

one question of law or fact in common is necessary to satisfy

the commonality requirement, despite the use of the plural

‘questions’ in the language of Rule 23(a)(2).”    In re Schering

Plough Corp. ERISA Litig., 589 F.3d 585, 597 n.10 (3d Cir.

2009); Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 359.

     Thus, there is a “low threshold for satisfying this

requirement.”   Beneli, 324 F.R.D. at 97 (first citing Newton v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 183




5 Plaintiff considers Meyer’s testimony of 94 potential class
members to “correct” Defendant’s interrogatory answer suggesting
the number is 73 people. Either number is sufficient to
establish numerosity. In re NFL Players Concussion Injury
Litig., 821 F.3d at 426.
                                  10
(3d Cir. 2001) and then citing In re Sch. Asbestos Litig., 789

F.2d 996, 1010 (3d Cir. 1986)) (highlighting the low threshold

for commonality).

     Moreover, this requirement does not mandate that all

putative class members share identical claims.    Hassine v.

Jeffes, 846 F.2d 169, 176-77 (3d Cir. 1988).    “Even where

individual facts and circumstances do become important to the

resolution, class treatment is not precluded.”    Beneli, 324

F.R.D. at 97 (quoting Baby Neal, et al. v. Casey, et al., 43

F.3d 48, 56 (3d Cir. 1994)).

     Plaintiff posits that this action presents questions of

fact and law common to the class.    Among those common inquiries

are: (1) whether “Defendant report[ed] an incorrect original

creditor to credit reporting agencies” and (2) whether such an

error “violated the FDCPA[.]”   (Pl. Br. at 7).

     Defendant argues that “determining whether Defendant

furnished incorrect original creditor information to ‘credit

reporting agencies’ with respect to a putative class member will

not resolve the issue of whether Defendant violated the FDCPA

with respect to that class member.” 6   (Def. Br. at 6).   Defendant


6 Defendant cites to precedent regarding Article III standing
although the standing argument Defendant pursues in the context
of this case is unclear. Defendant does not appear to argue
that Plaintiff herself lacks injury-in-fact sufficient to confer
Article III standing, and to the extent Defendant argues that
Plaintiff must separately show that absent members of the
                                11
suggests that, in order for liability to attach, members of the

class had to have “notice that incorrect original credit

information had been furnished[.]”   (Def. Br. at 7).     Because

that question remains unique to each individual class member,

Defendant argues that certification would be inappropriate.

     This view of the facts raises a legal question: must an

absent class member know that Defendant conveyed false

information on its credit report in order to proceed? 7    A review

of Plaintiff’s allegations do not suggest they contain a

“knowledge requirement[,]” as Defendant argues.



putative class meet the test for Article III standing, it is
incorrect. In re Prudential Ins. Co. Am. Sales Practice Litig.
Agent Actions, 148 F.3d 283, 307 (3d Cir. 1998) (quoting Goodman
v. Lukens Steel Co., 777 F.2d 113, 122 (3d Cir. 1985), aff’d,
482 U.S. 656, 107 S. Ct. 2617, 96 L. Ed. 2d 572 (1987)) (“the
named plaintiffs satisfy Article III. The absentee class
members are not required to make a similar showing, because once
the named parties have demonstrated they are properly before the
court, ‘the issue [becomes] one of compliance with the
provisions of Rule 23, not one of Article III standing’”); In re
Horizon Healthcare Servs. Inc. Data Breach Litig., 846 F.3d 625,
634 (3d Cir. 2017) (quoting Lewis v. Casey, 518 U.S. 343, 357,
116 S. Ct. 2174, 135 L. Ed. 2d 606 (1996)) (“[N]amed plaintiffs
who represent a class must allege and show that they personally
have been injured, not that injury has been suffered by other,
unidentified members of the class to which they belong and which
they purport to represent.”).

7 Defendant did not provide an analysis of this issue in its
briefing. Nonetheless, the Court construes Defendant’s
argument, at least in part, as one challenging whether the
absent class members must show injury-in-fact in order to
proceed. As explained in footnote five, supra, to the extent
that is in fact what Defendant argues, that argument lacks
merit.

                                12
     Plaintiff advances claims under 15 U.S.C. § 1692e(2), (8),

and (10).    (Compl. at ¶40).   Those portions of the FDCPA

provide, in relevant part:

          A debt collector may not use any false,
     deceptive, or misleading representation or means in
     connection with the collection of any debt. Without
     limiting the general application of the foregoing, the
     following conduct is a violation of this section:

            (2) The false representation of—

                 (A)   the character, amount, or legal status
                       of any debt; or

                 (B)   any services rendered or compensation
                       which may be lawfully received by any
                       debt collector for the collection of a
                       debt.
            . . . .

            (8) Communicating or threatening to communicate
            to any person credit information which is known
            or which should be known to be false, including
            the failure to communicate that a disputed debt
            is disputed.

            . . . .

            (10) The use of any false representation or
            deceptive means to collect or attempt to collect
            any debt or to obtain information concerning a
            consumer.

15 U.S.C. § 1692e(2), (8), and (10). The plain text of the

statute suggests no “knowledge” component is required before a

claim becomes viable.    Available precedent supports that

reading.

     A “specific plaintiff need not prove that she was actually

confused or misled.”    Id. (quoting Jensen, 791 F.3d at 419)

                                  13
(emphasis in original).   “Instead, the focus is on whether the

objective least sophisticated debtor would be deceived or misled

by a debt collector’s statement in a communication.”    Id.

(citing Jensen, 791 F.3d at 419-20).    “To determine whether a

representation giving rise to a FDCPA claim is false, deceptive,

or misleading, courts in the Third Circuit view the

communication at issue ‘from the perspective of the least

sophisticated debtor.’”   Hochberg v. Lenox, Socey, Formidoni,

Giordano, Cooley, Lang & Casey, P.C., No. 16-5307, 2017 U.S.

Dist. LEXIS 43105, *6 (D.N.J. March 24, 2017) (quoting Kaymark

v. Bank of Am., N.A., 783 F.3d 168, 174 (3d Cir. 2015)); Knight

v. Midland Credit Mgmt., 755 Fed. Appx. 170, 174 (3d Cir. 2018)

(quoting Jensen v. Pressler & Pressler, 791 F.3d 413, 418 (3d

Cir. 2015)) (courts analyze FDCPA claims under the “least

sophisticated debtor” standard).

     That said, for “a debt collector’s statement to be

actionable, it must be material.” Id. (citing Jensen, 791 F.3d

at 421).   A statement is material if it has “the potential to

affect the decision-making process of the least sophisticated

debtor.”   Knight v. Midland Credit Mgmt., 755 Fed. Appx. at 174

(citing Jensen, 791 F.3d at 421).    This, though, “is not a

particularly high bar.”   Id. (citing Jensen, 791 F.3d at 421).

     Because the least sophisticated consumer test focuses not

on whether a particular individual would be confused or misled

                                14
by Defendant’s error but rather on whether the error has the

“potential” to confuse or mislead the least sophisticated

consumer, the relevant inquiry and any resulting conclusion is

common amongst all class members.    See Id.

     In light of the applicable law, Plaintiff has sufficiently

demonstrated that relevant, common questions predominate.      Those

questions include: (1) whether Defendant improperly listed

Transworld as the original creditor on trade lines placed on the

proposed class members’ credit reports, and (2) whether such

errors would confuse or mislead the objectively judged least

sophisticated consumer.   These inquiries are at the very heart

of this action, despite Defendant’s suggestion otherwise.

Plaintiff has met her burden under this factor.

            3. Rule 23(a)(3): Typicality

     “Rule 23(a)(3) requires that the class representatives’

claims be ‘typical of the claims . . . of the class.’”      In re

NFL Players Concussion Injury Litig., 821 F.3d at 427 (quoting

Fed. R. Civ. P. 23(a)(3)).   This requirement “ensures the

interests of the class and the class representatives are aligned

‘so that the latter will work to benefit the entire class

through the pursuit of their own goals.’”      Id. at 427-28

(quoting Newton, 259 F.3d at 182-83).    Slight factual

differences will generally not preclude a finding of typicality

where there is a “strong similarity of legal theories or where

                                15
the claim arises from the same practice or course of conduct.”

See In re Prudential Ins. Co. Am. Sales Practice Litig. Agent

Actions, 148 F.3d 283, 311 (3d Cir. 1998) (internal citations

omitted).

     “[T]he typicality requirement is satisfied as long as

representatives and the class claims arise from the same event

or practice or course of conduct and are based on the same legal

theory.”    Beneli, 324 F.R.D. at 97 (citing Brosious v.

Children’s Place Retail Stores, 189 F.R.D. 138, 146 (D.N.J.

1999); Hoxworth v. Blinder, Robinson & Co., 980 F.2d 912, 923

(3d Cir. 1992) (“Factual differences will not render a claim

atypical if the claim arises from the same event or practice of

course of conduct that gives rise to the claims of the class

members, and it is based on the same legal theory.”).      Cases

challenging the same unlawful conduct which affects both the

named plaintiffs and the putative class usually satisfy the

typicality requirement irrespective of the varying fact patterns

underlying the individual claims.     See, e.g., Grubb v. Green

Tree Servicing, LLC, No. 13-7421, 2017 U.S. Dist. LEXIS 117465,

*58 (D.N.J. July 27, 2017).

     In the FDCPA context, courts have found claims typical of

the greater class when they arise from the routine and

repetitive practices of debt collectors:



                                 16
          Plaintiff’s allegations, in this matter, are
     typical of the claims of the class — that is, they
     pertain to debt communications from Defendant, which
     are similar in form and substance. To that end, the
     reasons as to why the . . . letters are allegedly
     confusing or misleading under the least sophisticated
     debtor standard, are equally applicable to the letters
     which the potential class members received. And,
     Plaintiff’s claims and those of the potential class
     member share the same theories of liability, i.e., §§
     1692g and 1692e of the FDCPA.

          The typicality requirement, therefore, has also
     been met.

Grubb v. Green Tree Servicing, LLC, 2017 U.S. Dist. LEXIS

117465, at *60; Nyby v. Convergent Outsourcing, Inc., No. 15-cv-

886, 2017 U.S. Dist. LEXIS 122056, *11 (D.N.J. Aug. 3, 2017)

(“Here, Nyby alleges the same claims and injury as the

Settlement Class Members — i.e., receiving the same [l]etter

that allegedly violates the FDCPA.    Accordingly, typicality is

satisfied.”); Weissman v. Philip C. Gutworth, P.A., No. 14-cv-

666, 2015 U.S. Dist. LEXIS 67477, *6-7 (D.N.J. May 26, 2015)

(“Plaintiff’s claims are identical to the class claims.    They

are predicated on the same legal and factual circumstances:

Defendants’ alleged practice of mailing collection letters with

legally deficient language.”).

     Defendant argues that typicality cannot be established

because each individual Plaintiff is subject to a unique

materiality defense.   See (Def. Br. at 8).   Defendant’s argument

lacks merit.   True, for “a debt collector’s statement to be


                                 17
actionable, it must be material[,]” Knight v. Midland Credit

Mgmt., 755 Fed. Appx. at 174 (citing Jensen, 791 F.3d at 421),

but a statement is material if it has “the potential to affect

the decision-making process of the least sophisticated debtor.”

Id. (citing Jensen, 791 F.3d at 421).   As noted above, it is

irrelevant whether a particular plaintiff was actually confused

or misled; all that matters is that the proverbial “least

sophisticated debtor” would have been misled.   See Knight v.

Midland Credit Mgmt., 755 Fed. Appx. at 174 (quoting Jensen, 791

F.3d at 419) (a “specific plaintiff need not prove that she was

actually confused or misled.”). 8

     The law makes clear that the analysis focuses not on the

subjective perception of the individual, but rather on the

objectively assessed perception of the “least sophisticated

consumer.”   With such a broad test of materiality, there does

not appear to be any requirement, therefore, that each

individual debtor have actual knowledge of the erroneous trade

line, and Defendant has cited no authority for the proposition


8 Additionally, the Supreme Court of the United States recently
issued its decision in Rotkiske v. Klemm, No. 18-328, 2019 WL
6703563 (2019) affirming the Third Circuit’s en banc decision at
890 F.3d 422, 425 (3d Cir. 2018), determining that the statute
of limitations period for FDCPA actions begins to run from the
date of violation, as opposed to the date on which a victim
learns of the violation. Such a conclusion generally supports a
finding that knowledge of the violation is not a perquisite to
the viability of an action.


                                18
that Plaintiff’s FDCPA claim arising from these facts contains

such an element.

      It follows then that Plaintiff’s claims are typical of the

greater putative class.   Specifically, Plaintiff and the

putative class allege that Defendant committed a mechanical

error affecting the class, namely, placing a trade line on their

credit reports improperly listing Transworld as the original

creditor.   As instructed by Grubb, Nyby, and Weissman, such

routine practices in the FDCPA context regularly satisfy the

typicality requirement.   Because Plaintiff’s claims arise from

the same course of conduct underlying the claims of the greater

putative class and arise under the same legal theory, the

typicality requirement is satisfied.   See Beneli, 324 F.R.D. at

97 (finding typicality requirement satisfied where claims arise

from the same event, practice, or course of conduct).

             4. Rule 23(a)(4): Adequacy

      A class may not be certified unless the representative

class members “will fairly and adequately protect the interests

of the class.”   Fed. R. Civ. P. 23(a)(4); Beneli, 324 F.R.D. at

98.   “Class representatives ‘must be part of the class and

possess the same interest and suffer the same injury as the

class members.’”   In re Pet Food Prods. Liab. Litig., 629 F.3d

333, 343 (3d Cir. 2010) (citations omitted).



                                19
     The adequacy analysis requires a two-pronged inquiry:

first, the named-plaintiff’s interests must be sufficiently

aligned with the interests of the absentee class members; and

second, the plaintiff’s counsel must be qualified to represent

the class.     Beneli, 324 F.R.D. at 98 (citing Newton, 259 F.3d at

187);   In re Prudential Ins. Co., 148 F.3d at 312 (a named

plaintiff is “adequate” if its interests align with those of the

class).

          a.      Adequacy Of The Proposed Class Representative

     A class representative must represent a class capably and

diligently.    “[A] minimal degree of knowledge” about the

litigation is adequate.    In re NFL Players Concussion Injury

Litig., 821 F.3d at 430 (quoting New Directions Treatment Servs.

v. City of Reading, 490 F.3d 293, 313 (3d Cir. 2007)) (internal

quotation marks omitted).    “The adequacy inquiry under Rule

23(a)(4) [also] serves to uncover conflicts of interest between

named parties and the class they seek to represent.”     Id. at 431

(quoting Amchem, 521 U.S. at 625).     “The ‘linchpin of the

adequacy requirement is the alignment of interests and

incentives between the representative plaintiffs and the rest of

the class.’”    Id. (quoting Dewey v. Volkswagen

Aktiengesellschaft, 681 F.3d 170, 183 (3d Cir. 2012).

     There has been no showing that any conflict exists between

Plaintiff’s interests and those of the absent class members.

                                  20
Plaintiff testified at her deposition that she understood her

role as “to make sure that myself and the other members of the

[class]” obtain relief.    (ECF No. 27-1 (“Pl. Dep.”) at 1T21:1-

7).   Plaintiff further testified that she understood her role as

potential class representative and was actively involved in

reviewing documents and engaging with counsel in litigating this

action.    See (Pl. Dep. at 1T21:1-25).

      Defendant has not produced evidence contradicting

Plaintiff’s testimony or otherwise tending to disprove it.     As

such, Plaintiff satisfies this portion of the inquiry.

          b.     Adequacy of Proposed Class Counsel

      Rules 23(a)(4) and 23(g) require a court to assess the

adequacy of proposed class counsel.    This court must consider

the following: (1) the work counsel has done in identifying or

investigating potential claims in the action; (2) counsel’s

experience in handling class actions, other complex litigation,

and claims of the type asserted in the action; (3) counsel’s

knowledge of the applicable law; and (4) the resources counsel

will commit to representing the class.    Fed. R. Civ. P.

23(g)(1)(A); Beneli, 324 F.R.D. at 98 (citing Nafar v. Hollywood

Tanning Sys., Inc., No. 06-cv-3826, 2008 WL 3821776, *7 (D.N.J.

Aug. 12, 2008)).

      The Court finds that proposed class counsel – Daniel Zemel

and Nicholas Linker of Zemel Law LLC - are adequate.

                                 21
        i.     The Work Counsel Has Done In Identifying Or
               Investigating Potential Claims In The Action

     Based upon the declarations of Zemel and Linker and the

record before the Court, it appears that counsel has undertaken

the following efforts to identify and investigate potential

claims in this action:

             - interviewed Plaintiff to obtain information
               necessary to filing the present action;

             - reviewed documents associated with this action as
               provided by Plaintiff;

             - conducted legal research into the claims at issue so
               as to make a sound legal judgment as to which claims
               to bring;

             - drafted and reviewed all necessary pleadings in this
               action, including the Complaint and present Motion;

             - engaged in the discovery process, including by
               participating in written discovery and deposition
               practice.

See (ECF No. 17-2 (“Zemel Decl.” at ¶8).    The Court also

recognizes that counsel has appeared for various conferences

with the Court.    In light of these efforts, this factor weighs

in favor of finding counsel adequate.

       ii.     Counsel’s Experience In Handling Class Actions,
               Other Complex Litigation, And Claims Of The Type
               Asserted In The Action & Counsel’s Knowledge Of The
               Applicable Law

     According to Zemel’s declaration, he has appeared in more

than 400 FDCPA cases in courts throughout the United States and

has been appointed class counsel in six (6) FDCPA actions:


                                  22
             - Rincon-Marin v. Credit Control, LLC, No. 3:17-cv-
               00007, 2018 U.S. Dist. LEXIS 29312 (D. Conn. 2018);

             - O’Dell v. National Recovery Agency, No. 5:16-cv-
               05211, 2018 U.S. Dist. LEXIS 36099 (E.D. Pa. 2018);

             - Del Carmen v. R.A. Rogers, No. 5:16-cv-00971, 2018
               U.S. Dist. LEXIS 224754 (W.D. Tx. 2018);

             - Williams v. Global Credit & Collections et al., No.
               1:17-cv-03323 (N.D. Ill. 2018);

             - Gibson v. McCarthy Burgess & Wolff, No. 18-02181
               (Pennsylvania Court of Common Pleas, 2018);

             - Knight v. Midland Credit Mgmt., No. 17-cv-3118, 2019
               U.S. Dist. LEXIS 59794 (E.D. Pa. Apr. 5, 2019).

(Zemel Decl. at ¶9).    According to Linker’s declaration, he has

appeared as counsel in more than 60 FDCPA cases since graduating

law school in 2015 and has been appointed class counsel in one

such matter, Gibson v. McCarthy Burgess & Wolff, No. 18-02181

(Pennsylvania Court of Common Pleas, 2018).    (ECF No. 17-3

(“Linker Decl.”) at ¶7).

     While Defendant argues that Zemel and Linker lack the

requisite experience to be deemed adequate, the Court disagrees.

Based upon their experience in this specialized type of legal

claim, the relatively small size of the putative class, and the

relative simplicity of the alleged legal claim, the Court is

satisfied that Zemel and Linker are adequate class counsel.

      iii.     Counsel’s Knowledge Of The Applicable Law




                                  23
     This Court has no reason to question counsel’s knowledge of

the applicable law.    In light of counsel’s experience in FDCPA

litigation, as outlined above, the Court is satisfied that this

factor weighs in favor of finding counsel adequate.

       iv.   The Resources Counsel Will Commit To Representing
             The Class

     Zemel and Linker declare that they will continue to commit

to this litigation and will provide the resources necessary to

litigating this matter through completion.    (Linker Decl. at ¶9;

Zemel Decl. at ¶11).    Defendant presents no competing evidence,

and this Court has no reason to question counsel’s

representation.   As such, all of the relevant factors weigh in

favor of deeming counsel adequate.

       B. Rule 23(b)(3)

     After Rule 23(a) is satisfied, a plaintiff must establish

that the proposed class also satisfies Rule 23(b).    For class

certification under Rule 23(b)(3), the Court must find that (1)

“questions of law or fact common to class members predominate

over any questions affecting only individual members,” and (2)

that a “class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.”    Fed. R.

Civ. P. 23(b)(3); see Beneli, 324 F.R.D. at 99.    In this case,

both considerations favor class certification.

             1. Predominance


                                 24
     Predominance requires “that questions of law or fact common

to the members of the class predominate over any questions

affecting only individual members.”    Fed. R. Civ. P. 23(b)(3).

In determining whether common questions predominate, courts have

focused on the claims of liability alleged against defendants.

See Bogosian v. Gulf Oil Corp., 561 F.2d 434, 456 (3d Cir.

1977).   Predominance “tests whether proposed classes are

sufficiently cohesive to warrant adjudication by

representation.”   In re NFL Players Concussion Injury Litig.,

821 F.3d at 434 (citation omitted).

     As discussed more thoroughly in section II.A.2., supra,

factually, Plaintiff and the putative class allege that

Defendant placed a trade line on their credit report improperly

listing Transworld as the original creditor.    That factual

inquiry predominates over any other.    Likewise, a common issue

of law — whether Defendant’s action would confuse or mislead the

least sophisticated consumer — predominates over any individual

issues relating to each absent class member.    Therefore, the

predominance requirement is satisfied.

             2. Superiority

     To satisfy superiority, Plaintiff must demonstrate that “a

class action is superior to other available methods for fairly

and efficiently adjudicating the controversy.”    Fed. R. Civ. P.

23(b)(3).   This inquiry requires the Court to “balance, in terms

                                25
of fairness and efficiency, the merits of a class action against

those of alternative available methods of adjudication.”    In re

Tropicana Orange Juice Mktg. & Sales Practices Litig. MDL 2353,

No. 11-cv-07382, 2019 U.S. Dist. LEXIS 102566, *40 (D.N.J. June

18, 2019) (quoting Danvers Motor Co. v. Ford Motor Co., 543 F.3d

141, 149 (3d Cir. 2008)).    The Court examines “(1) the interest

of individual members of the class in controlling the

prosecution of the action, (2) the extent of litigation

commenced elsewhere by class members, (3) the desirability of

concentrating claims in a given forum, and (4) the management

difficulties likely to be encountered in pursuing the class

action.”   Danvers Motor Co., 543 F.3d at 149-50.

     Defendant contends that the availability of statutory

damages and the ability to recover counsel fees provides

incentive to pursue these actions individually, as opposed to

collectively, rendering use of the class action method

unnecessary in this action.   (Def. Br. at 11).   Defendant’s

argument suggests that FDCPA actions are – as a general rule –

best left to individualized litigation.

     Plaintiff responds by arguing that the relatively small

amount of statutory damages available to each individual

plaintiff in FDCPA actions militates in favor of proceeding as a

class.   The Court agrees.



                                 26
     Contrary to Defendant’s argument, the FDCPA specifically

contemplates class action practice and recovery under

appropriate circumstances, see 15 U.S.C. §1692k(a)(2)(B),

(b)(2), and courts across the country – including within this

District – routinely certify FDCPA classes, finding them to be a

superior method for proceeding with this type of litigation.

See, e.g., Beneli, 324 F.R.D. at 99; Barkouras v. Hecker, No.

06-cv-366, 2006 U.S. Dist. LEXIS 88998, *11-12 (D.N.J. Dec. 8,

2006); Grubb v. Green Tree Servicing, LLC, 2017 U.S. Dist. LEXIS

117465, at *73; Nyby, 2017 U.S. Dist. LEXIS 122056, at *11;

Weissman, 2015 U.S. Dist. LEXIS 67477, at *6-7.

     Turning to the factors set forth in Danvers, the Court

finds that resolving this matter by way of class action appears

to be the superior method for bringing the present class

members’ claims to resolution.   Class litigation offers prompt

relief and avoids the undue costs class members would incur in

individually prosecuting their claims.   Furthermore, there is no

indication (and the Court has no reason to believe) that any

individual class member has filed a complaint against Defendant

elsewhere; given the size of the class, such information seems

readily available to the parties and neither has presented any

information supporting such a finding to this Court.    The Court

envisions no management difficulties in proceeding with this

matter as a class action.   As such, in weighing the Danvers

                                 27
factors, the Court concludes class litigation is a superior

method for handling this matter.

             3. Ascertainability

     “Many courts and commentators have recognized that an

essential prerequisite of a class action, at least with respect

to actions under Rule 23(b)(3), is that the class must be

currently and readily ascertainable based on objective

criteria.”   Grubb v. Green Tree Servicing, LLC, 2017 U.S. Dist.

LEXIS 117465, at *47 (quoting Marcus v. BMW of N. Am., LLC, 687

F.3d at 592-93) (internal citations omitted).       The Third

Circuit, for example, has held that this requirement serves

significant objectives.   See Id.       “First, it eliminates serious

administrative burdens that are incongruous with the

efficiencies expected in a class action by insisting on the easy

identification of class members.”       Id. at *48 (quoting Marcus v.

BMW of N. Am., LLC, 687 F.3d at 592-93).       Second, “it protects

absent class members by facilitating the best notice practicable

under Rule 23(c)(2) in a Rule 23(b)(3) action.”       Id. (quoting

Marcus v. BMW of N. Am., LLC, 687 F.3d at 592-93) (internal

citation and quotation marks omitted).       Finally, an

ascertainable class “protects defendants by ensuring that those

persons who will be bound by the final judgment are clearly

identifiable.”   Id. (quoting Marcus v. BMW of N. Am., LLC, 687

F.3d at 592-93).

                                   28
     To demonstrate ascertainability, the Third Circuit requires

a plaintiff to show: (1) the class is defined with reference to

objective criteria, and (2) there is a reliable and

administratively feasible mechanism for determining whether

putative class members fall within the class definition.   Id.

(citing Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015)).

A plaintiff need not identify every class member at the class

certification stage but must simply show that “class members can

be identified.”   Id. (quoting Byrd, 784 F.3d at 163).

     Plaintiff’s proposed class definition is comprised of

objective criteria that render it capable of being ascertained.

Those criteria are: (1) Defendant reported an “incorrect

original creditor to [a] credit reporting agenc[y,]” namely,

Transworld; (2) the consumers affected by such reporting

maintained a “Pennsylvania address[;]” and (3) such events

occurred within the temporal limitation outlined by the class

definition.

     Meyer’s deposition testimony confirms the Court’s

conclusion that the class is ascertainable.   Meyer explained

that – after reviewing the class definition in conjunction with

Defendant’s records – Defendant was able to identify 94

individuals falling within Plaintiff’s proposed class

definition.   Such testimony not only establishes that the class

is ascertainable, but suggests it has already been ascertained.

                                29
                             CONCLUSION

     Based on the foregoing analysis, Plaintiff’s Motion (ECF

No. 17) will be granted. 9

     While Plaintiff submitted a proposed order for the Court’s

consideration, the form of the proposed order is not entirely

consistent with this Opinion.   As such, the Court will Order

Plaintiff to draft and submit a revised proposed order

consistent with this Opinion.   In that revised order, among

other things, Plaintiff shall refine the proposed class

definition in a manner consistent this Court’s analysis in

footnote three, supra.    Once submitted, Defendant shall have an

opportunity to object to the proposed form.    Any objections

shall be made within seven (7) days of the proposed order being

filed.

     An appropriate Order will follow.



Date: December 18, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




9 On May 1, 2019, the Court stayed discovery pending resolution
of the motion for class certification. (ECF No. 20).
Magistrate Judge Schneider may lift the discovery stay and
discovery should proceed in due course.
                                 30
